Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/348312 filed 05/08/2019.     
Claims 1-10 have been examined and fully considered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 



1. Claims 1- 10 are rejected under 35 U.S.C. 103(a) as being obvious over HOF in US 20140357503 in view of ROTELLO in US 20090221099.
	With respect to Claims 1, HOF et al. teach of array for use in identifying or identifying and quantifying analytes in a sample using a macrocyclic sensor comprising a macrocyclic compound and a detectable moiety. The disclosed array may be used to discriminate among various analytes based on different features, such as post-translational modifications, isomeric post-translational modifications, and the peptide sequence around post-translational modifications. Also disclosed is a method for identifying analytes comprising a post-translational modification, as well as an enzymatic assay using the disclosed macrocyclic sensor(abstract). HOF et al. further teach of the sensor including naphthalenic based dye(fluorophore)(paragraph 0019-0020, 0052 among others), and also teach of the sensor being polypeptide/protein related(paragraphs, 0021, 0019-0020, 0017-0137), which is a polymer by HOF’s definition(paragraph 0079). HOF et al. further teach of there being environmental sensitivity in the fluorophore(paragraph 0023, 0099, 0105), and further of exposing the sensor to the sample(paragraph 0023-0024), and more specifically of exposing the sample to sensors in two different solutions(paragraph 0106), measuring their fluorescence(paragraph 0028-0029, Figures 2 & 3). HOF et al. do not teach specifically of comparison to a reference signal.


	With respect to Claims 3-4, ROTELLO the present invention can be directed to a nano-dimensioned particulate comprising a core component and a coating component on or coupled thereto, such a coating component as can comprise charged or otherwise interactive terminal groups(paragraph 0015), and teach more specifically of the component being polylysine(paragraph 0015).
	With respect to Claim 5, ROTELLO et al. teach of binding 50% to the polymer(paragraph 0040).
	With respect to Claim 6, HOF et al. teach of there being environmental sensitivity in the fluorophore(paragraph 0023, 0099, 0105,) and of introducing alkyl groups(paragraph 0016).
	With respect to Claim 7, ROTELLO et al. teach of the measurement including measurement and emission at different wavelengths(paragraph 0048, 0054, 0058, Figure 13B and associated description).
	With respect to Claim 8, HOF et al. teach of detecting post-translational modification (paragraph 0102, 0104).
	With respect to Claim 9, ROTELLO et al. teach of using cell culture supernatant(paragraph 0066) and using the overall method comparison of such a reference pattern with the fluorescence pattern provided by an unknown or test biological fluid can be used to detect the presence of a new, additional or differently expressed protein analyte (e.g., protein biomarker) indicative of a change in health or possible disease state (paragraph 0090). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797